Citation Nr: 1452535	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  10-26 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for spondylolysis of L5/S1 level (claimed as low back condition).

4. Entitlement to service connection for patellofemoral degenerative arthritis, mild, right knee (claimed as bilateral knees).

5. Entitlement to service connection for a bilateral foot condition.

6. Entitlement to service connection for head trauma.

7. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

8. Whether new and material evidence has been received to reopen a claim for service connection for hemorrhoids.
9. Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, including secondary to depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Little Rock, Arkansas. The Veteran testified before the undersigned during an April 2013 Board videoconference hearing, with a corresponding hearing transcript made of record. 

Although the RO granted the application to reopen the claim for service connection for tinnitus, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As such a determination would be premature pending the development discussed below, the  Board has characterized the claim as an application to reopen, without making or implying any determination as to the merits of that application at this time.

The Virtual VA paperless claims processing system contains a Board hearing transcript, along with copies of extensive VA outpatient treatment records received January 2013, and though not considered by the RO in regard to claimed conditions of hemorrhoids and sleep apnea, the Veteran has duly provided a waiver of initial jurisdiction by the RO as the Agency of Original Jurisdiction (AOJ) in this matter. See 38 C.F.R. §§ 20.800, 20.1304(b) (2014). The Veterans Benefits Management System (VBMS) contains additional documents, including the April 2013 letter regarding the Veteran's depression referenced in the decision granting service connection for this disorder. 

The Board hereby refers for initial adjudication by the AOJ a petition to reopen a claim for service connection for a bilateral ankle condition, based upon averments by the Veteran within his February 2013 VA Form 9             (Substantive Appeal). 

Whereas a decision is forthcoming on service connection for depression,                     the remained appealed claims (including service connection for PTSD) are addressed in the REMAND portion of the decision below and are REMANDED        to the AOJ.


FINDINGS OF FACT

1. The Veteran avers that he had depression symptomatology in service, and that this was contemporaneous with and in fact demonstrated by interpersonal difficulties and several disciplinary actions including an Article 15.

2. The April 2013 correspondence from a VA social worker and mental health treatment professional sets forth that the Veteran had been followed since 2010 for a diagnosis of depression, he reportedly had difficulty coping with his depression and PTSD symptoms since he left the military, and moreover, it was "more likely than not that his depression is due to his inability to adjust to military life and his experiences while serving in the military."

3. There is no contrary opinion or otherwise countervailing finding of record.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for depression.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


ORDER

Service connection for depression is granted.


REMAND

The Board must defer a decision regarding the additional claims on appeal at this time, pending further case development. Essentially, the Board is on notice that          the Veteran has or previously had a pending claim for disability benefits from the Social Security Administration (SSA), by way of a June 2013 from the attorney providing representation in that distinct matter. 

Whereas the Board has no confirmation that the identified SSA decision and supporting medical findings are directly relevant to these claims, they are potentially and should therefore be obtained.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

Moreover, although the Board has been granted service connection for depression, the requirements, depression and PTSD are different disorders such that the grant of service connection for one does not necessarily impact the disposition of the other. See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("We recognize that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability").  See also Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) (there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally).  In support of his claim for service connection for PTSD, the Veteran has identified as an in-service stressor an alleged personal assault, thereby implicating the additional notice duties as to the process of stressor corroboration under 38 C.F.R. § 3.304(f)(5).  The Veteran should be advised of these provisions.  See Bradford v. Nicholson, 20 Vet. App. 200, 205-06 (2006). 

Accordingly, these claims are REMANDED for the following action:

1. Send the Veteran additional correspondence providing notification of the provisions of 38 C.F.R. § 3.304(f)(5) pertaining to the alternative sources of evidence which may be used to substantiate the occurrence of an                    in-service personal assault, in support of a claim for service connection for PTSD. Also inform the Veteran of the opportunity to provide further evidence or information that pertains to the process of stressor verification, to include identifying any law enforcement agency or jurisdiction that might have a police report regarding the alleged personal assault incident in which he was confronted and physically struck with a pistol.

2. Obtain the Veteran's most recent VA outpatient treatment records dated since January 2013 and associate these with the claims file, or in the alternative associate electronic copies with the Virtual VA electronic claims folder.

3. Obtain copies of the SSA administrative decision on a claim for benefits with that agency, along with all medical records underlying that determination.  Then associate all documents received with the claims file.

4. If there is independent verification of the Veteran's identified stressor, then schedule an examination to confirm that PTSD is present, and determine whether this condition is etiologically related to the verified stressor.

5. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268   (1998).

6. Thereafter, readjudicate the claims on appeal based upon all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to            the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.             §§ 5109B, 7112 (West 2014).



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


